DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/23/2022 has been entered.
 
Response to Amendment
This Office Action is in response to applicant’s communication filed September 23, 2022 in response to PTO Office Action mailed June 23, 2022. The applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.
In response to last Office Action, claims 1, 6, 7, 12, 13 and 18 have been amended. No claims have been canceled. No claims have been added. As a result, claims 1, 3-7, 9-13, and 15-21 remain pending in this application.

Response to Arguments
Applicant's arguments filed September 23, 2022 have been fully considered but they are moot in view of new ground(s) of the rejection(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mosek (US 2008/0222348) and further in view of Romanovsky et al. (US 2015/0324119), Amaki et al. (US 2016/0266792) and Fischer et al. (US 2018/0307598).
As per claim 1, Mosek teaches a storage device connectable to a host (Mosek: fig. 1, items 12, 14), comprising:
a nonvolatile memory including a plurality of blocks (Mosek: pars. [0016] – [0019]); and 
a controller electrically connected to the nonvolatile memory and configured to control the nonvolatile memory (Mosek: pars. [0045], [0087]), [[wherein each of the plural blocks is selectively used as any one of plural types of blocks different in degree of multi-level indicative of the number of bits of data being capable of being stored in one memory cell]], the controller is configured to: 
manage correspondence between each of logical addresses and each of physical addresses of the nonvolatile memory using a logical- to-physical address translation table, each of the physical addresses indicating a storage location of the nonvolatile memory where data corresponding to each of the logical addresses is stored (Mosek: par. [0015]: “The FS is responsible for managing memory (both non-volatile and volatile) using logical addresses… the physical locations of the files in the memory”; par. [0019]: “The term "storage sub-area" is used herein to refer to a collection of logical blocks in a storage device. The term "physical sub-area" is used herein to refer to a collection of contiguous physical block addresses having uniform storage attributes”; pars. [0017] and [0018] teaches nonvolatile flash memory and as noted above, pars. [0015] and [0019] teach logical address and physical addresses which indicates use of translation table which translates logical address to physical address where the data is stored); 
receive, from the host, (i) information indicative of an identifier of each of processes created by the host (Mosek: par. [0035]: “the OS launches an application, creates a process, and gives the process a process ID; par. [0036]: “when a process attempts to access the storage device for first time…attaches the PID…to the request”), and (ii) write requests to which identifiers of processes requesting data write are assigned respectively (Mosek: par. [0036]: ““when a process attempts to access the storage device for first time…attaches the PID…to the request”; par. [0120]: “The OS sends to the FS a request with an attached PID…The FS searches for an appropriate application scenario listed in the AST that matches the storage request received from the process according to PID, the operation type (e.g., read, write, create…)”); 
[[manage correspondence between the identifier of the created processes and a logical address range corresponding to data written by each of the created processes, and when receiving, from the host, information indicative of an identifier of a process that is terminated by the host: determine a logical address range associated with the identifier of the terminated process based on the correspondence between the identifier and the logical address range ]], and move first data, [[corresponding to the determined logical address range]], from a first block to a second block, the first data being data written to the nonvolatile memory [[by the terminated process]], the first block being a block where the first data is stored, the second block having a degree of multi- level higher than that of the first block (Mosek: par. [0083]: “Writing x bytes of data at a very high speed done…(e.g., by using an SLC sub-area…)…When storage operation is completed, the storage device can move the data internally from the cache sub-area to different sub-area”; as it can be seen from par. [0083], the cache sub-area is an SLC sub-area and the other sub-area is an MLC sub-area, means data is moved from first block to second block having a degree of multi-level higher than that of first block).
Mosek teaches nonvolatile memory with SLC and MLC (pars. [0017], [0018]); keeping track of active/live and inactive (terminated) processes (par. [0069]) and also teaches moving data from first block (SLC) to second block (MLC) (par. [0083]), but expressly fails to teach limitations [[wherein each of the plural blocks is selectively used as any one of plural types of blocks different in degree of multi-level indicative of the number of bits of data being capable of being stored in one memory cell]] and [[the first data corresponding to a terminated process]]. Romanovsky teaches wherein each of the plural blocks is selectively used as any one of plural types of blocks different in degree of multi-level indicative of the number of bits of data being capable of being stored in one memory cell (Romanovsky: par. [0036]: “instead of writing to a dedicated SLC partition, if the memory supports a dynamic configuration where a memory cell can be used either as an SLC cell or an MLC cell on demand, certain memory cells can be configured to be SLC cells”). Romanovsky also teaches move first data written to the nonvolatile memory from a first block to a second block, the first data corresponding to a terminated process, the first block being a block where the first data is stored, the second block having a degree of multi- level higher than that of the first block (Romanovsky: par. [0031]: “additional memory may be needed when applications are loaded on an as-needed basis by the operating system or explicitly by the user. As such, as some point, the computing device 100 may need to end (or "kill") one or more applications currently running in the volatile memory 130 in order to provide volatile memory resources for a new application”; par. [0039]: “Data is written more quickly in the SLC memory than the MLC memory, so data can be swapped out of the volatile memory 130 more quickly if the second swap area 530 is used…the data written to the second swap area 530 can be move to the first swap area 520.  Because it is only the swapped data that needs to be move from SLC memory to MLC memory, a smaller performance penalty is paid”). Here it is noted that Romanovsky teaches writing data for the application needed to be terminated from second swap area SLC to the first swap area MLC. Mosek teaches keeping track of active (not terminated) processes (Mosek: par. [0069]), where it would be readily apparent to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a nonvolatile memory that can be dynamically used as SLC or MLC and copy the data of the inactive/terminated process from SLC area to MLC area so that the performance of the system can be improved by freeing up the memory (Romanovsky: pars. [0033], [0039]).
Mosek and Romanovsky fail to teach wherein the controller is configured to manage correspondence between the identifier of each of the created processes and a [[logical]] address range corresponding to data written by each of the created processes. Amaki teaches manage correspondence between the identifier of each of the created processes and an address range corresponding to data written by each of the created processes (Amaki: fig. 9; par. [0135]: “The steam management table 33 stores stream management information indicating the correspondence between IDs of streams, IDs application programs…and erase blocks to which data with the IDs of the stream are written”; par. [0140]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manage correspondence between the identifier of process and the range of addresses as taught by Amaki in the system of Mosek to improve performance by reducing frequency of garbage collection of the data having same life time together (Amaki: pars. [0006], [0042], [0044]).
Mosek, Romanovsky and Amaki teach managing correspondence between the identifier of the process and the blocks of data (e.g., physical blocks) (Amaki: fig. 9), but fail to teach managing correspondence between the identifier of the process and the logical address range. Fischer teaches managing correspondence between the identifier of the process/stream and the logical address range (Fischer: pars. [0033] – [0039]: LBA range to Stream ID…the mapping might be implemented as follows. Par. [0041]: The SSD may store a persistent record of the “chunk-to-stream-id” mapping table to flash, to be loaded on boot-up and maintained/used during run time. This mapping table may be stored in the same way as other SSD metadata is, such as the bad block table.”). Here it is noted that Amaki teaches stream ID to block table, where the blocks can be physical blocks and Fischer teaches stream ID to logical address range table. Both tables are used during garbage collection to group data with similar lifetimes together (Amaki: pars. [0006], [0042], [0044]; Fischer: par. [0043]). Amaki teaches process/application/stream ID to blocks mapping and similarly Fischer teaches stream/process/application ID to LBA range mapping. One having ordinary skill in the art would be motivated to use either of the mappings (e.g., obvious to try). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize process ID to logical address range mapping as an alternate to provide correspondence between the blocks and/or logical blocks assigned to the process and determine data related to the process and move data corresponding to the related process together to improve the wear, write-amplification and garbage collection efficiency of the storage device (Fischer: par. [0043]).
Mosek, Romanovsky, Amaki and Fischer combine teach when receiving, from the host, information indicative of an identifier of a process that is terminated by the host and the first data being determined based on a logical address range associated with an identifier of the terminated process. As explained above, Mosek and Romanovsky teach moving data of the terminated process from first block to second block (Romanovsky: par.[0033]: “App 1 has already been swapped out, so the application data for App 1 is stored in the non-volatile memory…If there is any action that causes the RAM usage to exceed threshold, such as App n-2 launch…the processor 110 moves application data for App 2 from RAM to the SWAP memory”; here it is noted that the data for App. 2 is moved means it is notified that the data for App 2 must be moved, e.g., the ID of the App is provided to be moved). Amaki and Fischer teach a table which keeps track of the process IDs and allocated logical block range/physical blocks, where it would be readily apparent to one having ordinary skill in the art to determine based on the process ID of terminated process to identify logical blocks assigned to the processes and read assigned blocks from first block and move to the second block.
As per claim 3, Mosek, Romanovsky, Amaki and Fischer teach wherein the controller is configured to store the correspondence between the identifier and the logical address range into a first table to manage the correspondence (Amaki: fig. 9; Fischer: par. [0041]). 
As per claim 4, Mosek, Romanovsky and Amaki teach wherein the controller is configured to move the first data from the first block to the second block based on the first table. Amaki teaches that the table maintains correspondence between the IDs of the applications and the blocks to which data is written (pars. [0135], [0140]), where it would be readily apparent to one having ordinary skill in the art to utilize the mapping table to locate when the data written in the blocks are to be moved and/or deleted.
As per claim 5, Mosek and Romanovsky expressly fail to teach wherein the controller is configured to move the first data from the first block to the second block after receiving from the host information indicative of the terminated process. However as explained with respect to claim 1 above, Mosek teaches (par. [0069]) keeping track of active (not terminated) processes and maintains the table and also teaches (par. [0083]) moving data from SLC to MLC. Mosek also teaches (par. [0120]) keeping track of storage access with respect process identifier (PID), where it would be readily apparent to one having ordinary skill in the art to provide information indicative of terminated process so that the data stored in the SLC area can be transferred to MLC area as taught by Romanovsky and the performance of the system can be improved.
As per claim 6, Mosek and Romanovsky teach wherein the information indicative of the terminated process includes an identifier of the terminated process. As explained with respect to claim 1 above, Mosek teaches (par. [0120]) sending process ID (PID) with respect to any type of storage operation, where it would be readily apparent to one having ordinary skill in the art to provide an identifier of the process being terminated so that data corresponding to process being terminated can be transferred to other area as taught by Romanovsky.
Claims 7, 9-13, and 15-18 are directed to a computer system and a method and are similar in scope with claims 1, and 3-6 above. Romanovsky teaches a computer system with a processor and a memory (par. [0018]) and also teaches a method (abstract). Thus, claims 7, 9-13, and 15-18 are rejected under same rationales as applied to claims 1, and 3-6 above.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mosek (US 2008/0222348), Romanovsky et al. (US 2015/0324119), Amaki et al. (US 2016/0266792) and Fischer et al. (US 2018/0307598) as applied to claims 1, 7 and 13 above, and further in view of Kim (US 2013/0080730).
As per claim 19, Mosek, Romanovsky and Amaki fail to teach wherein the correspondence between the identifier and the logical address range includes information indicating a degree of multi-level of a block where data corresponding to the logical address range is stored. Kim teaches storing degree of multi-level block where data corresponding to logical address range is stored (Kim: fig. 16; par. [0086]: “An example mapping table 408 is shown in FIG. 16. Mapping table 408 stores information for each memory device, referred to as meta-data, which can include an SBC/MBC status bit designating the data storage mode for each block, and the number of program/erase cycles for each block”). As it is discussed in claim 1 above, Mosek teaches flash device with MLC and SLC. Similarly, Romanovsky teaches the blocks can be dynamically utilized as different degree of multi-level. Here it would be readily apparent to one having ordinary skill in the art to identify the degree of multi-level of the block so that the data can be accessed correctly, e.g., when accessing (reading or writing) the data from the block, one should know how the data is stored in particular block. Since, Kim teaches storing information designating the block as MLC or SLC in mapping table, one having ordinary skill in the art would be motivated to provide information identifying degree of the multi-level as taught by Kim in the system of Mosek, Romanovsky and Amaki so that the data from the blocks can be accessed without corrupting the data.
Claims 20 and 21 are similar in scope with claim 19 and thus rejected under same rationales as applied to claim 19 above.

Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 37 C.F.R. § 1.75(d) (1) requires such support in the Specification for any new language added to the claims and 37 C.F.R. § 1.83(a) requires support be found in the Drawings for all claimed features.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536. The examiner can normally be reached Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138